Citation Nr: 0906535	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  06-32 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a bilateral heel 
disorder to include Achilles tendinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to 
February 1988.  The record also indicates that the Veteran 
served with the U.S. Army Reserves from 1988 to 2004. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In January 2009, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the Los Angeles, 
California RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the travel Board hearing the Veteran's representative 
indicated that the Veteran sought treatment for her claimed 
disabilities at the Los Angeles Veterans' Affairs Medical 
Center (VAMC) between 1988 and 1997.  VA is required to make 
reasonable efforts to help a veteran obtain records relevant 
to her claim, whether or not the records are in Federal 
custody.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In Bell 
v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA 
has constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should request all VA treatment records from the Los Angeles 
VAMC from 1988 to 1997.

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c); see 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).   VA and 
Reserve treatment records show that the Veteran currently has 
degenerative joint disease of the left knee, spondylosis of 
the lumbar spine at L5-S1, and chronic bilateral foot 
problems with bilateral heel spurs and calcification of the 
left Achilles tendon.  The Veteran's service treatment 
records show that the Veteran complained of low back pain 
after a fitness program in October 1987.  The Veteran was 
diagnosed with pes planus, genu valgus and genu recurcatum in 
October 1987 and she was treated for right Achilles 
tendonitis in April 1984.  The service treatment records also 
reveal that the Veteran sought treatment for left knee pain 
in April 1986.  Furthermore, the Board finds that the 
evidence of record indicates the claimed disabilities may be 
associated with the established injuries in service.  Based 
on the foregoing, the Board concludes that a VA examination 
and an opinion for the Veteran's claimed disabilities are 
necessary in order to decide the claims.  See 38 C.F.R. § 
3.159(c).

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to identify 
through official sources the dates of 
the veteran's periods of active duty 
for training or inactive duty training 
after 1988.
 
2.	 The RO should obtain all of the 
Veteran's treatment records from the 
Los Angeles VAMC from 1988 to 1997.  If 
the records are not available, the RO 
should attempt to obtain the records 
from all alternative sources available.  
All efforts to obtain these records, 
including follow-up requests, should be 
fully documented.  If these records 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
If the Veteran's treatment records 
cannot be obtained, then the RO should 
inform the Veteran of the records that 
could not be obtained, including the 
efforts made to obtain them.  Please 
associate all documents with the claims 
file.

3.	The RO should provide the Veteran with 
a VA examination by an orthopaedist to 
determine the identity and etiology of 
any left knee disorder and back 
disorder that may be present.  All 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
is requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether any 
left knee disorder and/or back disorder 
found on examination is at least as 
likely than not (i.e., a fifty percent 
or greater probability) causally or 
etiologically related to any 
symptomatology or incident shown in 
service, during active duty for 
training or any injury shown during 
inactive duty for training.  The 
examiner should provide a complete 
rationale for all conclusions reached.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

4.	The RO should provide the Veteran with 
a VA examination from an appropriate 
medical specialist to determine the 
identity and etiology of any bilateral 
heel disorder that may be present.  All 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
is requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether any 
bilateral heel disorder found on 
examination is at least as likely than 
not (i.e., a fifty percent or greater 
probability) causally or etiologically 
related to any symptomatology or 
incident shown in service, during 
active duty for training or any injury 
shown during inactive duty for 
training.  The examiner should provide 
a complete rationale for all 
conclusions reached.  Please send the 
claims folder to the examiner for 
review in conjunction with the 
examination.

5.	Upon completion of the foregoing, the 
RO should readjudicate the appellant's 
claim of entitlement to service 
connection for a left knee disorder, a 
back disorder and bilateral heel 
disorder.  If the benefit sought on 
appeal remains denied, the RO should 
provide the appellant and her 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




